DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see Remarks, filed 3 August 2021, with respect to the rejections of claims 1-6, 9-16, 19 and 20 under 35 U.S.C. § 102(a)(1) as being anticipated by Wang (US-2019/0295227), and claims 8 and 18 under 35 U.S.C. § 103 as being unpatentable over Wang in view of Liu (US-2019/0295228) have been fully considered and are persuasive.  The rejections of claims 1-6, 9-16, 19 and 20 under 35 U.S.C. § 102(a)(1) as being anticipated by Wang, and claims 8 and 18 under 35 U.S.C. § 103 as being unpatentable over Wang in view of Liu have been withdrawn.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 distinguishes over the cited prior art for the reasons set forth in the Remarks filed 3 August 2021.  Additionally, Examiner has not found any further prior art which fully teaches claim 1, either singly or in an obvious combination.  The closest prior art discovered is the combination of Park (US-2021/0264591), Wang (US-2019/0295227), and Liu (US-2019/0295228).  Other relevant prior art includes Kumar (US-2021/0232859), Chaton (US-
Claim 11 includes the subject matter of claim 1 which distinguishes over the prior art, and therefore also distinguishes over the prior art for the reasons set forth above with respect to claim 1.  Claims 2-10 and 12-20 distinguish over the prior art at least due to their respective dependencies.
Claims 1-20 each distinguish over the prior art, and there are no outstanding grounds of rejection or objection.  Accordingly, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616